DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Objections
The abstract of the disclosure is objected to because  ; 37 CFR 1.72 requires an abstract not exceed the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “greatly” with respect to the pressing surface. This is a relative term that has not been defined in the specification.
Claim 6 also recites the limitation “the elastically resilient pressing element is arranged over its entire surface.” It is not clear which surface “its” is referring to. It appears that the pressing element is arranged in two places.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1 2,3,4,5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al. (US 10158102B2)  in view of Zhu et al. (CN 206163536 U, see also machine translation).

Regarding claims 1 and 2, Wu teaches thermal runaway mitigation for a portable energy storage device [Col. 1: lines 7-12]. Wu teaches cell modules arranged within a storage device [col. 3, lines 9-16] further comprising an electric energy storage barrier layers between the storage device’s inner top wall and battery module’s top [col. 18, lines 16-35]. Figure 8, referenced below, discloses a plurality of battery modules where the top of each module is layered with an electric isolation barrier and a cell contact protection barrier [fig 8, 210]. Wu teaches the cell contact protect layer is made of an elastic material [col 5, lines 23-28]. Wu further discloses the electrical energy storage barrier comprises a layer of thermal insulating material and a layer of elastic material [col. 3, lines 30-36]. Wu mentions a plurality of battery cell modules in a stacked arrangement where the bottom of one module and the top of the next adjacent module are covered separately with their own electric energy storage barriers further sandwiched together by an elastic material [col. 18: lines 16-35]; each storage barrier covers or shields a battery module independent of adjacent battery modules. Wu teaches the electrical energy storage cell barrier [fig 7-210] serves as a barrier mitigating the spread of combustion from electrical energy storage cell module to another storage cell module. Wu explains that in a runaway event gas will be directed to a burst site [ Col. 14: lines 9-43] located on the side of the shell or on the top or side of battery housing cover such that hot gasses and flames will exit the housing. Wu further teaches that the burst site is selected so that combustion gases and flames are directed out of the housing in a safe direction [Col. 14: lines 35-40] representing the claimed degassing outlet. Wu then states The examiner notes the electric energy storage barrier comprises both the electric isolation barrier and cell contact protection barrier. Wu however fails to teach an arrangement where the electric energy storage barrier is pressed or sandwiched between a battery case’s top and top surface of a battery module.

    PNG
    media_image1.png
    575
    556
    media_image1.png
    Greyscale

Zhu however, teaches a battery box composing a thermal management system [0017] for power battery systems used in energy storage stations such as in electric vehicles [0004]. Zhu further teaches a battery box where an insulating layer and conducting layer wraps the interior of the battery box [0032] thereby fully separating or containing one battery module from another. Zhu explains the thermal insulation layer is arranged between the inner wall of the battery box and the heat conduction layer [0019]. The heat conducting layer is arranged under the thermal insulation layer and fully surrounds a battery cell module [figure 1 /0035]. Zhu teaches the insulating layer can be made of polyethylene foam, polyurethane foams, phenol formaldehyde foam, and polystyrene foam [0020]. Zhu further explains the thermal management system is regulated through the heat conducting layer by way of indirect cooling [0027]. 

    PNG
    media_image2.png
    336
    731
    media_image2.png
    Greyscale

Figure 1 [CN206163536U]
 Fig 1 shows a plurality of battery modules (4), within a casing or box body (1), further comprising a thermal insulating (2) and heat conducting layer (3) that are arranged between the casing’s inner wall and the top of the battery module [0032]. The examiner makes note that the thermal insulating and heat conducting layers satisfies or represents the claimed elastically resilient pressing element and heat shield material layers. Figure 1 also shows each battery cell modules top is spaced or separated from the battery casing’s wall in the vertical direction. The vertical gap between the casing and top of each battery module further comprises the thermal insulating and heat conducting layers. 
The examiner makes note that the thermal insulating and heating conducting layers have an inherent mass that rests on the top surface of a battery module. As the layers are sandwiched between the battery casing top and the top of a battery module, the battery remains in a pressed position during normal operation. In the event of a pressure or thermal event, gas emitted from a vent within a battery cell will push the heat conducting and thermal insulation layers toward the battery casing top thereby allowing escaped gas to diffuse into a void space that is confined between a plurality of adjacent battery cell modules. 
The examiner also makes note that the claims nor instant specification does not specify the conditions or properties of the claimed heat shield material. The heat conducting layer as taught by Zhu satisfies as a heat shield material. The examiner also makes note the thermal insulating layer made of foam material satisfies the claimed condition of an elastically resilient pressing element.
The examiner also makes note that voids within the foam pressing element constitute the installation gap as vented gas will be guided from the over pressurized or overheated battery cell’s burst site and directed out of the housing as stated by Wu.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal insulating and heat conducting layers as taught by Zhu to the storage device of Wu for a battery storage box comprising a plurality of battery cell modules within a casing with thermal and conducting layers interposed in the vertical direction between the top of each cell module, wherein each battery module is layered with a separate heat conducting layer as taught by Wu, in order to arrive at a battery module pack capable of mitigating the spread of combustion from adjacent electrical energy storage cell module to another storage cell module. 

Regarding claim 3, modified Wu discloses all of the limitations set forth above. While Zhu does not explicitly state the insulation material is elastically resilient, the insulation layer of modified Wu can be made of polyethylene foamed, polyurethane foams, phenol formaldehyde foam, and polystyrene foam [0020]. The insulation layer is positioned between the battery casing’s wall and the thermal conduction layer atop of a cell module. The foam material inherently has elasticity representing the claimed elastically resilient pressing material.

Regarding claim 4, modified Wu discloses all of the limitations set forth above. Zhu teaches an insulation layer made of foam material, such as polyethylene foam, polyurethane foams, phenol formaldehyde foam, and polystyrene foam [0020].

Regarding claim 5, modified Wu discloses all of the limitations set forth above. Modified Wu fails to disclose an elastically resilient pressing element that is attached at its element base to the housing cover or to the corresponding heat shield material portion, and wherein the element apex of the pressing element is unattached with respect to the heat shield material portion or the housing cover. Zhu only discloses the heat insulation layer and the heat conducting layers are glued, extruded, and bolted [0038] with respect to the battery module body box. Wu nor Zhu teach that the pressing element is attached at its base to the housing cover. Zhu also fails to disclose the heat conducting layer unattached to the heat insulation layer. 
Zhu states the thermal insulation, made of foam, is arranged between the inner wall of the battery box and the thermal conduction layer [0019/0029] but does not teach how the insulation layer is attached in relation to the top body box surface and the thermal conduction layer. The examiner makes note that the insulation and conducting layers are sandwiched between the battery box top and the top of a battery module [fig. 1]; therefore, the layers are in pressed contact with one another leaving an opening for how the layers are attached in relation to one another and the body box top.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try sandwiching the heat conducting layer atop a battery cell module while unattached to the base of the thermal insulation layer and glue, extrude, or bolt the thermal insulation layer to the battery box’s inner top layer as taught by Zhu in order to arrive at a thermal management system that can allow pressurized or thermal gas to safely escape a runaway event through a void space. 

Regarding claim 6, modified Wu discloses all of the limitations set forth above. While Zhu teaches an insulation layer that covers a plurality of cell modules, Wu teaches an additional embodiment wherein a thermal barrier layer comprising a cell contact protection barrier, representing the insulation layer, that is the elastic member of said barrier layer [Col. 5: lines 35-46] that can be made of low modulus comfortable foam [ Col. 19: 1-9] . Each thermal barrier layer corresponds to or layers one cell module. Wu mentions a benefit that vented gas emanating from a pressure event can escape while isolated from other electrical energy storage cells from said gases [Col. 13- lines 5-14].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the insulating layer of Zhu over each battery cell module of Wu wherein each battery module is layered with its own insulating layer in order to make a battery thermal management system capable of mitigating a thermal runaway event across a plurality of battery cell modules.

Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 10158102B2), in view of Zhu et al. (CN 206163536U, see also machine translation) in further view of Pfeiffer et al. (US 20130309538 A1).
Regarding claim 7, modified Wu discloses all of the limitations set forth above.  Modified Wu fails to teach an elastically resilient pressing element that is a tensioning strap. Modified Wu also fails to teach wherein the tensioning strap is attached to the cell module housing independently of the battery cover, and wherein the tensioning strap exerts a pre-tension onto the heat shield material portion, by means of which the heat shield material portion is pressed against the cell module top with the pressing force.  

Pfeiffer however teaches a clamping method [0005] for a lithium ion accumulator wherein tensioning straps are used to compress a plurality of accumulator cells [0004]. Each strap is fixed to a plate by means of a weld seam and guided around the secondary plate shown in figure 1 [0033]. Pfeiffer teaches the straps transmit a force uniformly over a large area to the lithium ion accumulator cells [0023] and the straps are tensioned around the circumferential surface of the cell stack [0024] and straps can also just cover the top surface [0005]. Pfeiffer further teaches that this invention provides a cell stack that can be clamped at a high pressure [0002].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tensioning strap in place of the insulating foam layer, secured by fixing plates aligned to the sides of a battery module, thereby attached to the battery cell housing, as taught by Pfeiffer layered atop the conducting layer as taught by modified Wu, in order to arrive at a battery module pack wherein the tensioning strap exerts a downward force on a conducting layer atop a cell module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722                    

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722